DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 15 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-2, 5, 9, 11-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmanuel et al. (US 2016/0174163 A1).

Regarding claim 1, Emmanuel discloses A processor of a first multilink device (MLD) configured to communicate with a second MLD using at least two communication links (Fig. 12, [0053]-[0054]: one or more processors 1105 of a computing system 1100 is/are configured to communicate via various communications links. For example, Fig. 11: AP 330 and wireless devices 310a-c can communicate on 2.4 GHz and 5 GHz channels (=two communication links). Note: AP 330 or wireless devices 310a-c may be equated to the first MLD or the second MLD), the processor configured to perform operations comprising:
selecting a first link of the at least two communication links for communications between the first MLD and the second MLD (Fig. 11, [0046]: initially, AP 330 and wireless devices 310a-c communicate on the 2.4 GHz channel (=first link) instead of the 5 GHz channel);
detecting that the first link is unavailable for communications (Fig. 11, [0046]: AP 330 and/or wireless devices 310a-c detect interference on the 2.4 GHz channel which degrades the communication);
switching a radio of the first MLD to a second link of the at least two communication links (Fig. 11, [0047]: AP 330 and wireless devices 310a-c transition from the 2.4 GHz channel to the 5 GHz channel (=second link). [0044]: the channel switch includes a radio switch from the 2.4GHz radio on the AP and the client to the 5GHz radio);
transmitting an alert to the second MLD regarding the switching from the first link to the second link ([0044], [0048]-[0050]: a channel switch announcement or an extended channel switch announcement is transmitted to one or more clients indicating a switch from the 2.4 GHz band to the 5 GHz band); and
communicating with the second MLD via the second link (Fig. 11: AP 330 and wireless devices 310a-c communicate on the 5 GHz channel).

Regarding claim 11, Emmanuel discloses A multilink device (MLD) (Fig. 12, [0053]: a computing system 1100. For example, Fig. 11: AP 330 and wireless devices 310a-c. Note: AP 330 or wireless devices 310a-c may be equated to the first MLD), comprising:
a transceiver configured to communicate with a second MLD using at least two communication links (Fig. 12, [0053]-[0054]: network adapters/interfaces 1130 configured to communicate via various communications links. For example, Fig. 11: AP 330 and wireless devices 310a-c can communicate on 2.4 GHz and 5 GHz channels (=two communication links). Note: AP 330 or wireless devices 310a-c may be equated to the second MLD); and
a processor communicatively coupled to the transceiver and configured to perform operations comprising (Fig. 12: one or more processors 1105 coupled to the network adapters/interfaces 1130):
selecting a first link of the at least two communication links for communications between the first MLD and the second MLD (Fig. 11, [0046]: initially, AP 330 and wireless devices 310a-c communicate on the 2.4 GHz channel (=first link) instead of the 5 GHz channel);
detecting that the first link is unavailable for communications (Fig. 11, [0046]: AP 330 and/or wireless devices 310a-c detect interference on the 2.4 GHz channel which degrades the communication);
switching a radio of the first MLD to a second link of the at least two communication links (Fig. 11, [0047]: AP 330 and wireless devices 310a-c transition from the 2.4 GHz channel to the 5 GHz channel (=second link). [0044]: the channel switch includes a radio switch from the 2.4GHz radio on the AP and the client to the 5GHz radio);
transmitting an alert to the second MLD regarding the switching from the first one of the at least two communication links to the second one of the at least two communication links ([0044], [0048]-[0050]: a channel switch announcement or an extended channel switch announcement is transmitted to one or more clients indicating a switch from the 2.4 GHz band to the 5 GHz band); and
communicating with the second MLD via the second link (Fig. 11: AP 330 and wireless devices 310a-c communicate on the 5 GHz channel).

Regarding claim(s) 2 and 12, Emmanuel discloses all features of claim(s) 1 and 11 as outlined above. 
Emmanuel discloses wherein switching the radio comprises tuning the radio from a first frequency associated with the first link to a second frequency associated with the second link (Fig. 11, [0047]: AP 330 and wireless devices 310a-c transition from the 2.4 GHz channel to the 5 GHz channel. Fig. 11, [0044]: the channel switch includes a radio switch from the 2.4GHz (=first frequency) radio associated with the 2.4 GHz channel (=first link) on the AP and the client to the 5GHz (=second frequency) radio associated with the 5 GHz channel (=second link)).

Regarding claim(s) 5 and 16, Emmanuel discloses all features of claim(s) 1 and 11 as outlined above. 
Emmanuel discloses wherein the first MLD comprises a multilink access point that is transmitting downlink transmissions (Fig. 11, [0044]: AP 330 comprises 2.4 GHz radio and 5 GHz radio (=multilink access point) for communicating with the wireless devices 310a-c/clients (=transmitting DL transmissions)), and wherein the alert indicates that the multilink access point is switching to the second link ([0046], [0048]-[0049]: AP 330 may propose a channel transition and transmits a channel switch announcements or a modified version to indicate switches between 2.4GHz to 5GHz channels. Based on Fig. 11, the AP 330 transition to the 5GHz channel; therefore, the channel switch announcement indicates the switch to the 5GHz channel. [0044]: the channel switch includes a radio switch from the 2.4GHz radio on the AP and the client to the 5GHz radio).

Regarding claim(s) 9, Emmanuel discloses all features of claim(s) 1 as outlined above. 
Emmanuel discloses wherein switching the radio comprises waking up a second radio to tune to a frequency associated with the second link (Fig. 11, [0047]: AP 330 and devices 310a-c decide to transition to a new band, i.e., 5GHz channel. [0044]: the channel switch includes a radio switch from the 2.4GHz radio on the AP and the client to the 5GHz radio associated with the 5GHz channel).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 3, 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. (US 2016/0174163 A1) in view of Choi et al. (WO 2021/112558 A1).

Regarding claim(s) 3 and 13, Emmanuel discloses all features of claim(s) 1 and 11 as outlined above. 
Emmanuel discloses wherein the first MLD comprises a multilink station that receives downlink transmissions or transmits uplink transmissions (Fig. 11, [0044]: wireless devices 310a-c/clients comprise 2.4 GHz radio and 5 GHz radio (=multilink station) for communicating with the AP 330 (=receiving DL transmissions or transmitting UL transmissions)), wherein the alert comprises a switch alert indicating the multilink station is switching to the second link ([0046]-[0049]: devices 310a-c may propose a channel transition and may send feedback to an AP about an interfering activity that triggers WLAN channel change where the clients support channel switch announcements or the modified version to indicate switches between 2.4GHz to 5GHz channels. Based on Fig. 11, the wireless devices 310a-c transition to the 5GHz channel; therefore, the channel switch announcement indicates the switch to the 5 GHz channel. [0044]: the channel switch includes a radio switch from the 2.4GHz radio on the AP and the client to the 5GHz radio), and wherein the multilink station comprises at least two stations corresponding to the at least two communication links (Fig. 11, [0044]: the multi radios of the wireless devices 310a-c include 2.4 GHz radio and 5 GHz radio corresponding to the 2.4 GHz and 5GHz channels).
Emmanuel does not disclose, but Choi discloses wherein a first station of the at least two stations buffers data packets to be transmitted over the first link (Fig. 40, pg. 12 paragraphs 1-2: non-AP MLD includes STA1 and STA2 where STA 2 (=first station) buffers data for transmission through link 2 (=first link)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless devices 310a-c/clients, as taught by Emmanuel, to comprise STA1 and STA2 where STA2 buffers data for transmission through link 2, as taught by Choi.
Doing so allows the non-AP MLD to buffer data at STA2 for a later transmission when STA2 is changed to a doze state while STA1 performs transmissions (Choi: pg. 23 paragraph 2) which avoids collision with between STA1 and STA2.

Regarding claim(s) 6 and 17, Emmanuel discloses all features of claim(s) 5 and 16 as outlined above. 
Emmanuel discloses wherein the multilink access point comprises at least two access points corresponding to the at least two communication links (Fig. 11, [0044]: the multi radios of the AP 330 include 2.4 GHz radio and 5 GHz radio corresponding to the 2.4 GHz and 5GHz channels.
Emmanuel does not disclose, but Choi discloses wherein a first access point of the at least two access points buffers data packets to be transmitted over the first link (Fig. 31, pg. 20 last paragraph – pg. 21 first paragraph: AP MLD includes AP1 and AP2 where AP2 (=first access point) buffers data for transmission through link 2 (=first link)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AP 330, as taught by Emmanuel, to comprise AP1 and AP2 where AP2 buffers data for transmission through link 2, as taught by Choi.
Doing so allows the AP MLD to buffer data at AP2 for a later transmission and notify the non-AP MLD of the buffered data transmission and the non-AP MLD may change its STA to a doze state (Choi: pg. 21 paragraph 1 and 3). 

	Claim(s) 4, 7, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. (US 2016/0174163 A1) in view of Choi et al. (WO 2021/112558 A1) and Lowell et al. (US 2021/0029727 A1).

Regarding claim(s) 4 and 14, Emmanuel in view of Choi discloses all features of claim(s) 3 and 13 as outlined above. 
Emmanuel in view of Choi does not disclose, but Lowell discloses wherein switching the radio comprises switching the radio of the first station to the second link such that the first station transmits any buffered data packets over the second link (Fig. 1, [0021]-[0022]: node 105 may be any device in a network participating in network communications. Node 105 includes radio 110 with multiple radio channels 115. [0062]: node 105 includes a scheduling engine 150 for re-queuing a packet that has been held for sending after the node 105 switches to a different radio channel 115. [0039]: the different radio channel 115 can be used to transmit the first packet that has been held and any other packets that have been held).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless devices 310a-c, as taught by Emmanuel, to include a scheduling engine for re-queuing a packet for sending after switching to a different radio channel, as taught by Lowell.
Doing so allows the node 105 to consider dwell time for each radio channel which is necessary for determining whether transmission of a particular data packet would cause the node 105 to exceed the maximum available time on a radio channel 115 (Lowell: [0040]).

Regarding claim(s) 7 and 18, Emmanuel in view of Choi discloses all features of claim(s) 6 and 17 as outlined above. 
Emmanuel in view of Choi does not disclose, but Lowell discloses wherein switching the radio comprises switching the radio of the first access point to the second link, such that the first access point transmits any buffered data packets over the second link (Fig. 1, [0021]-[0022]: node 105 may be any device in a network participating in network communications. Node 105 includes radio 110 with multiple radio channels 115. [0062]: node 105 includes a scheduling engine 150 for re-queuing a packet that has been held for sending after the node 105 switches to a different radio channel 115. [0039]: the different radio channel 115 can be used to transmit the first packet that has been held and any other packets that have been held).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AP 330, as taught by Emmanuel, to include a scheduling engine for re-queuing a packet for sending after switching to a different radio channel, as taught by Lowell.
Doing so allows the node 105 to consider dwell time for each radio channel which is necessary for determining whether transmission of a particular data packet would cause the node 105 to exceed the maximum available time on a radio channel 115 (Lowell: [0040]).

	Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. (US 2016/0174163 A1) in view of Choi et al. (WO 2021/112558 A1) and Bajko et al. (US 2019/0223056 A1).

Regarding claim(s) 8 and 19, Emmanuel in view of Choi discloses all features of claim(s) 6 and 16 as outlined above. 
Emmanuel in view of Choi does not disclose, but Bajko discloses wherein the operations further comprise:
silencing an operating channel of the first access point for a period of time before switching the radio of the first access point to the second link ([0038]: an AP stops (=silencing) operating on an old channel (=operating channel) for a time before it begins operating on a new channel (=second link) that the AP will switch to. Fig. 5, [0052]: the AP has a communication interface 508 for using 802.11 wireless standard).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the AP 330, as taught by Emmanuel, to stop operating on an old channel for a time before operating on a new channel that it will switch to, as taught by Bajko.
Doing so allows the AP to broadcast a frame with its maximum expected delay between the time the AP stops operating on a first channel and begins operating on a second channel (Bajko: [0038]).

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel et al. (US 2016/0174163 A1) in view of Lu et al. (US 2021/0127420 A1).

Regarding claim(s) 10, Emmanuel discloses all features of claim(s) 1 as outlined above. 
Emmanuel does not disclose, but Lu discloses wherein the communications comprise extremely low latency (ELL) communications ([0004]: STAs and AP are capable of multi-link operation which is intended to provide services meeting extremely low latency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the AP 330 and the wireless devices 310a-c, as taught by Emmanuel, to be capable of multi-link operation in order to provide services meeting extremely low latency, as taught by Lu.
Doing so provides the required services of extremely low latency on multiple links, such as the 5GHz and the 6GHz frequency bands (Lu: [0004]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478